Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Young on May 25, 2021.

The application has been amended as follows: 

In the claims:
Please see next page.



analyzing, by a computing device, time information regarding a round-trip time, wherein the round-trip time is based on sending a request for a segment of a media program and receiving the segment of the media program;
determining, by the computing device, when to switch from requesting a single segment of the media program to sending a request that requests a plurality of segments of the media program based on the analyzing of the time information; 
when switching from requesting the single segment of the media program, sending, by the computing device, the request for the plurality segments of the media program;
measuring, by the computing device, a metric based on aborting the request for the plurality of segments of the media program; 
determining, by the computing device, whether to abort the request for the plurality of segments of the media program by comparing the metric to a threshold;
when the metric meets the threshold, performing:
aborting, by the computing device, the request for the plurality of segments of the media program; and
sending, by the computing device, a request for a single segment before all of the plurality of segments have been received.
 
2.	(Original)  The method of claim 1, wherein a single request is sent to receive the plurality of segments of the media program.
 
3.	(Original)  The method of claim 1, wherein when requesting the single segment of the media program, a request for each segment of the media program is required resulting in a round-trip time of sending the request and receiving the segment of the media program for each segment.
 
4.	(Previously presented)  The method of claim 1, further comprising:

 
5.	(Currently amended)  The method of claim 4, wherein the threshold comprises a first threshold, and wherein measuring the available bandwidth comprises:
measuring a metric based on the available bandwidth, wherein determining when to request the plurality of segments is when the metric based on the available bandwidth meets a second threshold. 
 
6.	(Currently amended)  The method of claim 5, wherein the metric based on the available bandwidth comprises a measurement of stable bandwidth.
 
7.	(Previously presented)  The method of claim 1, wherein analyzing the time information regarding the round-trip time comprises:
measuring one or more round-trip times.
 
8.	(Currently amended)  The method of claim 7, wherein: 
the threshold comprises a first threshold,
analyzing the time information regarding the round-trip time comprises:
determining a round-trip time metric based on the measured one or more round-trip times; and
comparing the round-trip time metric to a second threshold; and
determining when to switch from requesting the single segment to sending the request that requests the plurality of segments of the media program is when the round-trip time metric meets the second threshold.
 
9.	(Previously presented)  The method of claim 1, wherein sending the request for the plurality segments of the media program comprises:
determining a range in the media program for the plurality of segments; and
sending the request for the plurality of segments of the media program using the range.

10.	(Previously presented)  The method of claim 1, wherein sending the request for the plurality segments of the media program comprises:
determining a range of bytes in the media program for the plurality of segments; and
sending the request for the plurality of segments using the range of bytes.
 
11.	(Previously presented)  The method of claim 1, wherein sending the request for the plurality segments of the media program comprises:
determining a time and a duration of the plurality of segments in the media program for the plurality of segments; and
sending the request for the plurality of segments using the time and the duration.
 
12.	(Previously presented)  The method of claim 1, wherein sending the request for the plurality segments of the media program comprises:
determining a time and a count of the plurality of segments in the media program for the plurality of segments; and
sending the request for the plurality of segments using the time and the count.
 
13.	(Canceled)  
 
14.	(Canceled)  
 
15.	(Currently amended)  The method of claim 1, wherein the metric comprises a rebuffering prediction, wherein rebuffering results when not enough video is stored in a buffer for playback of the media program.
 
16.	(Currently amended)  A non-transitory computer-readable storage medium containing instructions, that when executed, control a processor of a computer system to be operable for:

determining when to switch from requesting a single segment of the media program to sending a request that requests a plurality of segments of the media program based on the analyzing of the time information; 
when switching from requesting the single segment of the media program, sending the request for the plurality segments of the media program;
measuring a metric based on aborting the request for the plurality of segments of the media program; 
determining whether to abort the request for the plurality of segments of the media program by comparing the metric to a threshold;
when the metric meets the threshold, performing:
aborting the request for the plurality of segments of the media program; and
sending a request for a single segment before all of the plurality of segments have been received.
 
17.	(Original)  The non-transitory computer-readable storage medium of claim 16, wherein a single request is sent to receive the plurality of segments of the media program. 

18.	(Original)  The non-transitory computer-readable storage medium of claim 16, wherein when requesting the single segment of the media program, a request for each segment of the media program is required resulting in a round-trip time of sending the request and receiving the segment of the media program for each segment.
 
19.	(Currently amended)  The non-transitory computer-readable storage medium of claim 16, wherein: 
the threshold comprises a first threshold, 

determining a round-trip time metric based on the measured one or more round-trip times; and
comparing the round-trip time metric to a second threshold; and
second threshold.

20.	(Currently amended)  An apparatus comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for:
analyzing time information regarding a round-trip time, wherein the round-trip time is based on sending a request for a segment of a media program and receiving the segment of the media program;
determining when to switch from requesting a single segment of the media program to sending a request that requests a plurality of segments of the media program based on the analyzing of the time information; 
when switching from requesting the single segment of the media program, sending the request for the plurality segments of the media program;
measuring a metric based on aborting the request for the plurality of segments of the media program; 
determining whether to abort the request for the plurality of segments of the media program by comparing the metric to a threshold;
when the metric meets the threshold, performing:
aborting the request for the plurality of segments of the media program; and
sending a request for a single segment before all of the plurality of segments have been received.

21.	(New)  The non-transitory computer-readable storage medium of claim 16, wherein at least two or more of the segments are received without sending a subsequent request for the two or more segments.

22.	(New)  The non-transitory computer-readable storage medium of claim 16, wherein the metric comprises a rebuffering prediction, wherein rebuffering results when not enough video is stored in a buffer for playback of the media program.





Reasons for Allowance
Claims 1-12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1-12, 15-22 are allowed. The closest prior art of record is the combination of Zhu et al., US 2020/0028931 A1 (hereafter referred to as Zhu) and Arye et al., US 10,771,883 B2 (hereafter referred to as Arye). Zhu teaches measuring round trip time when requesting and receiving the segments requested. Zhu also teaches determining when to switch from requesting one segment to a requesting a plurality of segments in a single request, see paragraphs 49-51 and 58. Arye teaches measuring round trip time based on a single segment and determining to abort the request for a plurality of segments, see column 15, lines 42-49. The combination of Zhu and Arye fails to teach or suggest using a metric that is measured and a threshold to determine when to abort a request for a plurality of segments and making the request for a single segment before the plurality of segments are fully received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452